Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA

v.                                            CRIMINAL ACTION FILE NO.

NICHOLAS JOSEPH TINDALL,                      1:20-CR-00357-ELR-RDC-1

                                              [Eff. 12/01/2019]
      Defendant.

                       PRETRIAL SCHEDULING ORDER

I.      A teleconference pretrial conference shall be held in this criminal action on

Monday, October 5, 2020, at 10:00 A.M., before the undersigned Magistrate

Judge. Counsel who will actually handle the trial of the case must be present. The

defendant need not be present. LCrR 17.1, NDGa. Pretrial motions shall be due

on or before October 1, 2020.

        Please note that it shall be the responsibility of Defendant’s counsel to notify

the office of the undersigned and counsel for the Government if no pretrial motions

shall be filed and/or no pretrial conference is required.

II.     Prior to the above-scheduled conference, the following shall occur:

        A.    The parties shall confer regarding the probable disposition of the case,

resolution of issues related to discovery production and the mechanics thereof,
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 2 of 19




including the timing and procedures for pretrial disclosures, see FED. R. CRIM.

P. 16.11; see also infra Part V.D.1; scheduling problems; anticipated pretrial and

trial motions; and possible stipulations of law and fact. LCrR 12.1D, NDGa.

      B.     Upon the defendant’s request, the government shall permit the

defendant to inspect and copy discoverable matter, including but not limited to,

all Rule 16 materials, all search warrants and affidavits, consent forms for any

searches that the defendant arguably has standing to challenge, Miranda rights and

waiver of Miranda rights forms, and photographs from which identification of the

defendant was made.        If the government has discoverable materials not

immediately available, it shall advise the defendant of the existence and nature of

the items and the timeline for their receipt and inspection. LCrR 16.1, NDGa.




      1
             The Joint Electronic Technology Working Group has developed an
“ESI Discovery Production Checklist” identifying topics that may help guide
counsel’s discussion of issues relating to the production of electronically stored
information. See Recommendations for Electronically Stored Information (ESI)
Discovery Production in Federal Criminal Cases (the “Recommendations”),
available at https://www.justice.gov/archives/dag/page/file/913236/download.
The Court refers counsel to this checklist for informational purposes only. Neither
the checklist nor the Recommendations alter the parties’ discovery obligations or
protections under the U.S. Constitution, the Federal Rules of Criminal Procedure,
the Jencks Act, or other federal statutes, case law, the Local Rules, or this order.
Nor do they create any rights or privileges for any party or provide a basis for
allegations of misconduct or claims for relief.
                                       2
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 3 of 19




      In accordance with Rule 12(b)(4), the government shall enumerate and

describe with particularity the existence and nature of all items seized during any

search that the defendant arguably has standing to challenge, including specifying

where such items were seized during said search.2 FED. R. CRIM. P. 12(b)(4). Where

reciprocal discovery is requested by the government, the attorney for the defendant

shall personally advise the defendant of the request, the defendant’s obligations

thereto, and the possibility of sanctions, including exclusion of any such evidence

from trial, for failure to comply with the Rule. See FED. R. CRIM. P. 16(b) and (d);

LCrR 16.1, NDGa.

      C.     A party desiring to inspect and copy any materials which were not

available initially shall be permitted to do so in accordance with the Local Rules.

LCrR 16.1, NDGa.

      D.     All discovery of materials known by the parties or their agents to exist

shall be completed within the times contemplated by this order unless a modifying

order is entered upon motion made under Rule 16(d) or Local Criminal Rule 16.1.




      2
              At arraignment, the government is required to provide the defendant
with an inventory of all items seized from the defendant by law enforcement
officials that the government expects to introduce at trial. The government SHALL
furnish the affected defendant with such an inventory. LCrR 16.1, NDGa.
                                        3
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 4 of 19




The parties shall document, independent of their personal recollection, compliance

with requests and orders for discovery. At the pretrial conference, the parties shall

be prepared to discuss with the magistrate judge the results of their Rule 16.1

conference as provided by this Order. See infra Part V.D.1.

III.   Filing Pretrial Motions

       The parties are reminded that pretrial disclosure in criminal cases generally

is governed by Rule 16 of the Federal Rules of Criminal Procedure or pursuant to

case law, such as Brady v. Maryland, 373 U.S. 83 (1963), and that the government

ordinarily has no basis upon which to object. The local rules require any party

seeking relief through a motion to confer with opposing counsel in an attempt to

resolve disputed matters prior to the filing of motions related thereto. LCrR 12.1.D,

NDGa. Moreover, Rule 16 directs that the government must produce discoverable

material upon only a “request” of the defendant. See FED. R. CRIM. P. 16.

       Therefore, counsel are DIRECTED to NOT file any motion for materials

or information or other relief that: (1) the opposing party has agreed to provide, or

(2) the party is entitled to inspect and copy under applicable criminal rules and

case law, UNLESS the attorney certifies to the court in writing that: (1) the materials

have been requested from the opposing party or the motion for other relief has been

discussed with the counsel for the opposing party, and (2) the opposing counsel
                                        4
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 5 of 19




declines to provide the materials/information/relief requested. If counsel believes

it is necessary to document what is requested from, or agreed to by, the government,

he or she may do so by letter to opposing counsel, without filing or copying such

letter with the Court. Counsel also may re-label his or her standard motions as

“Requests” and serve them on opposing counsel, but NOT file them with the

Clerk’s Office or the Court. Or, counsel may file with the Clerk a certification that

the defendant had served the government with a discovery request, and keep the

original discovery request in his or her file, to be filed with the Clerk only upon the

need to use the request in court, similar to the practice in civil cases. See Local

Civil Rules 5.4 and 26.3, NDGa. The Court WILL discuss any such requests at the

pretrial conference.    The requests, certificates or letters may later be used to

support a motion for sanctions or to compel, if the opposing party fails to comply

with his or her legal obligations or agreements. See FED. R. CRIM. P. 16(d)(2).

      If, after consultation and failure to reach an agreement with opposing counsel,

counsel files a motion for materials or information outside the scope of Rule 16

and relevant case law, he or she shall do so ONLY by making a particularized

showing that relates to the facts of this case.




                                         5
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 6 of 19




IV.   Standard Rulings

      The following rulings are made in this case and are intended only to obviate

the need for standard, non-particularized motions on these subjects. Any party

who disagrees with these standard rulings may file, within the time allowed for

filing motions under Local Criminal Rule 12.1(B), a particularized motion for

relief therefrom, including a motion to compel or for a protective order.

      A.     Discovery Materials:

      Upon request of the defendant, the government is directed to provide to the

defendant all materials and information falling within the scope of Rule 16 and

Local Criminal Rule 16.1, including but not limited to an inventory of all items

seized from the defendant by law enforcement officials which the government

intends to introduce at trial. The government has a continuing duty to disclose any

evidence that is subject to discovery or inspection. United States v. Jordan,

316 F.3d 1215, 1249 (11th Cir. 2003); FED. R. CRIM. P. 16(c).

      B.     Discovery and Disclosure of Evidence Arguably Subject to

Suppression and of Evidence Which is Exculpatory and/or Impeaching:

      Upon request of the defendant, the government is                directed   to

comply with Federal rules of Criminal Procedure 12 and 16, by providing notice as

specified supra Part II.B. The government also is directed to provide all materials
                                       6
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 7 of 19




and information that are arguably favorable to the defendant in compliance with its

obligations under Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States,

405 U.S. 150 (1972); and their progeny. Exculpatory material as defined in Brady

and Kyles v. Whitley, 514 U.S. 419, 434 (1995), shall be provided sufficiently in

advance of trial to allow a defendant to use it effectively. Impeachment material

must be provided no later than production of the Jencks Act statements.

       C.     Rule 404(b):

       Upon request of the defendant, the government is directed to provide to the

defense a summary of any evidence it intends to offer of other crimes, wrongs or

acts pursuant to Federal Rule of Evidence 404(b). The Rule 404(b) evidence

shall be provided to the defense as soon as practicable after the government has

determined to use such evidence, subject to the following deadlines: If the

Rule 404(b) evidence pertains to acts or conduct of the defendant which is alleged

to have occurred within the Northern District of Georgia, the summary required to

be provided under this heading and the rule shall be provided no later than

fourteen days before trial. If the acts or conduct is alleged to have occurred outside the

Northern District of Georgia, the summary required to be provided under this heading

shall be provided no later than twenty-one days before trial.



                                          7
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 8 of 19




      D.    Preservation of Evidence and Handwritten Notes of Agents:

      The government is directed to preserve all evidence and handwritten notes

of law enforcement officers pertaining to this case and the defendant.

Notwithstanding this provision, if the government wishes to destroy contraband

drug evidence in conformance with the procedures set forth in 28 C.F.R. § 50.21,

the government must first give each affected defendant notice in writing of the

intended contraband destruction. Said notice shall not be given earlier than

fourteen days after the entry of this Order. Any defendant shall have fourteen

days after the date of the notice to file a written objection to the proposed

contraband destruction. If no objections are filed and the government otherwise

has complied with any applicable protocol under 28 C.F.R. § 50.21, the government

may destroy the excess contraband.3

      E.    Examination and Testing of Physical Evidence:

      The defendant shall be allowed to examine and test physical evidence under

reasonable conditions which maintain the integrity of the evidence.




      3
              The government is reminded that the provisions of this Order apply
only to parties presently before the Court and not to defendants who have not been
apprehended or who are subsequently charged in this case.
                                       8
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 9 of 19




      F.     Monitored Phone Calls of an In-Custody Defendant and All

Electronic Recordings of Defendant:

      The government shall disclose to the defendant if it has heard, used, or

intends to use, any monitored phone calls made by the defendant while he/she was

in custody, and shall disclose to defendant all electronic monitoring of the

defendant in accordance with Federal rule of Criminal Procedure 16 and 18 U.S.C.

§ 2500, et seq. (Title III). A defendant is not entitled to the recorded conversations

of co-defendants or others to which he/she was not a party, unless required to be

produced by Rule 16, the Jencks Act, or Brady and/or Giglio.

      G.     Identification Materials:

      The government shall disclose to the defense the circumstances under which

any photographic or lineup identification of the defendant was made and shall

provide the defendant with copies of any photographs used to make any

identification.

      H.     Charts and Summaries:

      The government shall produce any charts or summaries to be used in its

opening statement or presentation of its case-in-chief at trial no later than three

business days before trial. The defendant shall produce any charts and summaries

to be used in his or her opening statement no later than three business days before
                                         9
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 10 of 19




trial. All other charts and summaries shall be produced to the other party at least

one business day prior to their use. As used in this paragraph, the term “summaries”

excludes summaries of expert testimony which must be disclosed upon request

under Rule 16(a)(1)(G); expert summaries are due to be disclosed in the time

provided for discovery. FED. R. CRIM. P. 16(a)(1)(G).

       I.    Jencks Act (18 U.S.C. § 3500):

       The Court has no authority in the typical case to order the government to

provide Jencks Act material at any time prior to the completion of direct

examination of the government witness at issue. Jordan, 316 F.3d at 1227 n.17,

1251 & n.78. The Court strongly encourages the government to disclose Jencks

Act materials prior to the pretrial hearing or trial at which the witness will be called

to testify. Any agreement between the parties to provide early Jencks Act material

may be memorialized orally at the pretrial conference or by letter agreement

between the parties. The government is ORDERED to comply with the Jencks

Act.

       J.    Names of Unindicted Co-Conspirators:

       Whether or not there is a conspiracy count in the indictment or if the

government intends to rely on Federal Rule of Evidence 801(d)(2)(E) to introduce

co-conspirator statements, the government is directed to provide the defendant with
                                         10
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 11 of 19




the names of unindicted co-conspirators known to the government, but not with

statements made by co-conspirators or with their address or other identifying

information, unless required by the Jencks Act, Brady and/or Giglio, or Bruton.

        K.    Identification of Government Witnesses:

        Upon request of the defendant, the government is required to provide the

names of all expert witnesses, along with other information and materials required

by Federal Rule of Criminal Procedure 16(a)(1)(F) and (G) and Federal Rules of

Evidence 702, 703, and 705.

        No party is required to provide a list of its other witnesses in advance of trial

unless otherwise compelled by law or ordered by the Court. The Court will

entertain a motion for a witness list only if it is particularized to the facts of this

case.

        L.    Bruton Issues:

        The government shall disclose to the defendant and the Court whether it

anticipates introduction at trial of a co-defendant’s statement that inculpates the

defendant, within the meaning of Bruton v. United States, 391 U.S. 123 (1968). At

the pretrial conference, the government shall be prepared to announce whether, if

both defendants opted to go to trial, they could not be tried jointly since the co-

defendant’s statements could not be properly redacted to comply with the Supreme
                                          11
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 12 of 19




Court’s directive in Gray v. Maryland, 523 U.S. 185 (1998).

      M.     Motions to Sever Defendants Under Fed. R. Crim. P. 14(a) Due to

Prejudicial Overspill:

      Severance under Federal Rule of Criminal Procedure 14 on the grounds of

alleged undue prejudice from a joint trial due to “overspill” is warranted only when

a defendant demonstrates that a joint trial will result in “specific and compelling

prejudice” to his or her defense. Compelling prejudice occurs when the jury is

unable, even after proper instruction from the trial court, “to separately appraise the

evidence as to each defendant and render a fair and impartial verdict.” United

States v. Liss, 265 F.3d 1220, 1228 (11th Cir. 2001). The trial court is empowered

to sever defendants or counts after the commencement of the trial under Rule 14 if

manifest necessity so requires. United States v. Butler, 41 F.3d 1435, 1441

(11th Cir. 1995). Therefore, any motion for severance on grounds of prejudicial

overspill should not be filed unless it sets out specific, individualized grounds as

to why the defendant is unduly prejudiced by a joint trial with others.

      N.     Reserving Right to File Additional or Out-of-Time Motions:

      Motions for an extension of time to file pretrial motions are not granted as a

matter of right, and instead must be based on good cause shown. Any motion to

file additional or out-of-time motions must contain a particularized statement of the
                                        12
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 13 of 19




existence of good cause to file such a motion, must identify the specific motion or

motions that may be filed, a statement of the position of opposing counsel, and be

accompanied by a proposed order which includes appropriate language excluding

any delay under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.

      O.     Motion to Adopt Motions of Co-Defendants:

      No motion to adopt one or more motions of a co-defendant shall be filed

unless it is accompanied by a statement specifically demonstrating the standing of

the adopting party to seek the relief requested in each motion sought to be adopted.

A motion to adopt shall only seek to adopt a single motion of a co-defendant;

moving to adopt multiple motions, even of the same co-defendant, requires the

filing of a separate motion to adopt as to each motion. As to any motion sought to

be adopted, the adopting defendant must either (1) specifically identify the motion

sought to be adopted by its docket number in CM/ECF; and (2) include as an

attachment to the motion to adopt a copy of at least the front page of the motion

sought to be adopted. The motion must otherwise comply with the requirements

of Local Criminal Rule 12.1.C, NDGa.          Any motion to adopt not filed in

compliance with this paragraph shall be denied.

      P.     Motion for Reciprocal Discovery:

      If the defendant has requested discovery, upon request of the government
                                     13
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 14 of 19




following its compliance with its Rule 16(a)(1)(E) obligations, the defendant is

required to provide discovery materials and information in accordance with Rule 16(b)

and Local Criminal Rule 16.1. See FED. R. CRIM. P. 16(b), LCrR 16.1, NDGa.

      Subject to the above instructions and rulings:

      (1) Unless otherwise extended by the undersigned or the District Judge to

           whom this case is assigned for trial, the parties shall file with the Clerk

           within fourteen days after arraignment any necessary pretrial motions

           pursuant to Local Criminal Rules 12.1A, B and 16.1 and Local Civil

           Rules 5.1.A, 7, 10 and 11, NDGa.

      (2) Each motion other than a motion to adopt shall contain a

           certification that counsel conferred with opposing counsel

           concerning the subject matter of the motion but was unable to

           reach agreement on the resolution of the                  issue therein.

           LCrR 12.1D, NDGa.

V.    Procedure at Pretrial Conference:

      A.     Government counsel shall be prepared to discuss:

             1. The circumstances surrounding any arrest of the defendant;

             2. The circumstances surrounding any identifications made of the

                defendant;
                                       14
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 15 of 19




              3. The circumstances surrounding any statements made by the

                   defendant to law enforcement or other government agents; and

              4. The circumstances surrounding any searches or seizures that

                   resulted in evidence that the Government intends to use against the

                   defendant.

              5. Whether it intends to introduce any evidence pursuant to Federal

                   Rule of Evidence 404(b).

              6. Whether it intends to introduce any expert testimony.

      B.      Government and Defense Counsel shall be prepared to discuss the

following:

              1.      The production and review of discovery, including but not

limited to,

                      (a) issues discussed at counsel’s Rule 16.1 conference;

                      (b) the volume, format, and types of materials produced or to

be produced in discovery;

                      (c) whether the discovery is protected by passwords or specific

proprietary software is needed to access the materials;

                      (d) whether discovery contains any materials that are subject to

privilege review;
                                         15
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 16 of 19




                   (e) (if CJA counsel) whether application for funds to employ

paralegal or other services to access and review discovery is anticipated;

                   (f) (if the defendant is in custody) issues related to the

defendant’s access to and ability to review discovery;

                   (g) whether the government can inform the Court and defense

counsel that all discovery has been produced, and if not, the reason why not all

discovery has been produced (e.g., outstanding Rule 17 subpoenas, analysis of

electronic devices (including the reason why they have not been analyzed), etc.),

and the time needed to produce all outstanding discovery; and

                   (h) the progress in Defense Counsel’s review of discovery and

period of time counsel reasonably believes that review can be completed to file all

necessary pretrial motions.

             2.    Evidentiary and other legal issues they anticipate may arise at

trial;

             3.    Probability of disposition of the case without trial;

             4.    Problems relating to the scheduling of trial;

             5.    Whether any facts can be stipulated; and

             6.    Whether any time periods established by this Order, the Federal

Rules of Criminal Procedure, and/or the Local Rules need to be modified, adjusted,
                                       16
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 17 of 19




or extended, and the specific reasons why the time periods need to be modified,

adjusted, or extended despite the exercise of due diligence.

      C.     Evidentiary hearings will be scheduled.

      D.     Where possible, the undersigned will rule orally on any motions that

have been filed. The rulings will be noted on the docket sheets and the docket of

the case.

      E.     Failure to respond to a motion after being directed to do so within

fourteen days thereafter or at such time as set by the Magistrate Judge may be

considered as indicating there is no opposition to the motion. LR 7.1.B, NDGa;

LCrR 12.1.B, NDGa.

      F.     Failure by a party to raise defenses or objections or make motions as

specified in Federal Rule of Criminal Procedure 12(b)(3)(A)-(D) shall constitute a

waiver thereof, unless good cause for such failure is shown.4

      G.     When a party fails to supplement or perfect a motion within the time

afforded after having requested or been given an opportunity to supplement or




      4
            A motion is not necessary to protect a party’s right to Rule 16
discovery materials and information so long as the party seeking protection
complies with the procedure set forth in this Order. See Federal Rule of Criminal
Procedure 12(b)(3)(E).
                                       17
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 18 of 19




perfect said motion, the Court may deem the original motion abandoned or

withdrawn.

VI.   Rescheduling of the Pretrial Conference

      The pretrial conference may be continued only by order of the Court. A

party seeking to continue a pretrial conference first must confer with all other

counsel representing parties in this case to determine whether all parties consent to

the continuance. If all parties consent to the rescheduling of the pretrial conference,

the party seeking the continuance should then contact the undersigned magistrate

judge’s Courtroom Deputy Clerk to request to reschedule the pretrial conference,

and if said request is granted, to set a new date and time for the conference.

      If a party seeking to continue a pretrial conference cannot obtain the consent

of all parties in this case, a written motion specifying the reasons for the

continuance must be filed with the Clerk and at least one business day prior to the

pretrial conference. Any consent continuance or motion to continue the pretrial

conference shall be accompanied by a proposed order which includes the

following: (1) a place for the entry of any rescheduled date and time to hold the

pretrial conference, and (2) the following language for the Court’s consideration:

               ( ) The delay between the original and rescheduled pretrial
         conferences shall be excluded from Speedy Trial Act
         calculations because the Court finds that the reason for the delay
                                        18
Case 1:20-cr-00357-ELR-RDC Document 13 Filed 09/21/20 Page 19 of 19




        was for good cause and the interests of justice in granting the
        continuance outweigh the public’s and the defendant’s rights to
        a speedy trial. 18 U.S.C. § 3161, et seq.

              ( ) The delay between the original and rescheduled pretrial
        conferences shall not be excluded for Speedy Trial Act
        purposes. 18 U.S.C. § 3161, et seq.

                ( ) The Court finds that due to the extensive discovery in
        this case, it was necessary to extend the time for the defendants
        to file pretrial motions, and accordingly, postpone the holding of
        the initial pretrial conference. The Court finds that the interests
        of justice in continuing the pretrial motions deadline and in
        holding the pretrial conference substantially outweigh the
        interests of the public and defendants in the speedy resolution of
        this matter, and thus the Clerk is directed to count as excludable
        any delay occurring in extending the motions deadline and the
        holding of the pretrial conference. 18 U.S.C. § 3161, et seq.



      IT IS SO ORDERED, this the 21st day of September, 2020.




                                REGINA D. CANNON
                                UNITED STATES MAGISTRATE JUDGE




                                      19
